Citation Nr: 0728339	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  04-02 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel




INTRODUCTION

The veteran served on active military duty from June 1981 to 
June 1984.  He had subsequent reserve duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  Specifically, in 
that decision, the RO denied the issues of entitlement to 
service connection for a left shoulder disability, a cervical 
spine disability, and a lumbar spine disability.  The veteran 
subsequently perfected an appeal.

In June 2005, the Board denied service connection for a left 
shoulder disability, a cervical spine disability, and a 
lumbar spine disability.  The veteran then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In March 2007, the Court issued a 
judgment, vacating the June 2005 denial of service connection 
for cervical and lumbar spine disabilities, and remanded 
those issues for readjudication consistent with the Court's 
February 2007 memorandum decision.  In addition, the Court 
affirmed the Board's denial of service connection for a left 
shoulder disability, and that issue is no longer on appeal.  
The case is now before the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Based on a review of the February 2007 memorandum decision 
and the March 2007 Court Judgment, the Board finds that 
further development is necessary.

The Secretary of VA conceded, and the Court agreed, that the 
Board, in its June 2005, did not provide adequate reasons or 
bases for failing to address an April 2004 medical 
certificate provided by a private physician, Dr. Canabal.  
According to that medical certificate, Dr. Canabal 
essentially wrote that the veteran was under his care for 
lumbar and cervical spine radiculopathy due to trauma in 
1984.  Although the claims folder contains one treatment 
record dated in 1999 from Dr. Canabal, as well as some 
medical certificates dated from 1999 to 2004, there is no 
indication that all of the veteran's treatment records from 
Dr. Canabal have been requested.  

Accordingly, the case is REMANDED for the following action:

1.  After the veteran completes and signs 
the necessary authorization and release 
form(s), the RO should request from Dr. 
Alfredo Perez Canabal, all records dated 
from 1984 to the present concerning back 
treatment.   

2.  Upon completion of the above-
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issues of 
entitlement to service connection for 
cervical and lumbar spine disabilities.  
All applicable laws and regulations 
should be considered.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



